Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00719-CV

                   AMERICAN NATIONAL INSURANCE COMPANY,
                                  Appellant

                                                v.

  THE CONESTOGA SETTLEMENT TRUST, the RE Family Trust and Shea Ungar a/k/a
               Hershey Ungar, Trustee of the RE Family Trust,
                                Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17464
                       Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellees the Conestoga Settlement Trust, the RE Family Trust, and Shea
Ungar a/k/a Hershey Ungar, Trustee of the RE Family Trust, recover their costs of this appeal from
appellant American National Insurance Company.

       SIGNED July 30, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice